17‐2659‐cv 
Doc. Techs., Inc., et al. v. LDiscovery, LLC, et al. 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                              SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 24th day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
DOCUMENT TECHNOLOGIES, INC., EPIQ  
SYSTEMS, INC., EPIQ EDISCOVERY SOLUTIONS,  
INC., 
                                         Plaintiffs‐Appellants, 
                                                                                                 
                                         v.                                         17‐2659‐cv 
                                                                                     
LDISCOVERY, LLC, CHRISTOPHER WEILER, 
                                         Defendants‐Appellees, 
 
STEVE WEST, JOHN PARKER, SETH KREGER, MARK 
HOSFORD, 
                                         Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
                                                                                              


FOR PLAINTIFFS‐APPELLANTS:                ELLIOT H. SCHERKER (David W. Long‐
                                          Daniels, James M. Vant, on the brief), Greenberg 
                                          Traurig, LLP, Miami, Florida, Atlanta, Georgia, 
                                          Boston, Massachusetts. 
                                            
FOR DEFENDANTS‐APPELLEES:                 C. BRYAN WILSON (Joseph G. Petrosinelli, 
                                          Kenneth J. Brown, Joshua D. Tully, on the brief), 
                                          Williams & Connolly LLP, Washington, DC.   
 
              Appeal from the United States District Court for the Southern District of 

New York (Rakoff, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

               Plaintiffs‐appellants Document Technologies, Inc., Epiq Systems, Inc., and 

Epiq eDiscovery Solutions, Inc. (collectively, ʺDTIʺ) appeal from a July 27, 2017, 

judgment dismissing with prejudice DTIʹs action against defendants‐appellees 

LDiscovery, LLC, and its Chief Executive Officer, Christopher Weiler (together, 

ʺLDiscoveryʺ).  We assume the partiesʹ familiarity with the underlying facts, procedural 

history, and issues on appeal. 

              In April 2017, DTI filed three separate lawsuits that were later 

consolidated in the Southern District of New York.  In its complaints, DTI alleged, 

among other things, that its former employees (the ʺIndividual Defendantsʺ) conspired 

with its direct competitor, LDiscovery, to misappropriate DTIʹs trade secrets and solicit 

DTIʹs clients in violation of the employeesʹ employment agreements and state and 



                                           ‐ 2 ‐ 
 
                                                                                               


federal law.  DTI alleged that LDiscovery (1) communicated extensively with the former 

employees before their resignations from DTI, (2) agreed to indemnify the former 

employees against lawsuits by DTI, and (3) agreed to compensate the employees with 

significant sums of money.  LDiscovery moved to dismiss the complaint.   

              On June 26, 2017, the district court granted LDiscoveryʹs motion to dismiss 

the complaint without prejudice (the ʺJune 26 Orderʺ).  While the motion was pending, 

however, DTI filed an amended complaint, which added two new factual allegations:  

(1) the former employees accessed DTIʹs confidential customer relationship 

management software (ʺCRMʺ) ʺjust prior to or around the timeʺ of their meeting with 

LDiscoveryʹs CEO, App. 145 ¶ 122, and did so for the purpose of receiving a ʺfull 

[commission] creditʺ from LDiscovery for DTI customers brought to LDiscovery, App. 

152 ¶ 158, and (2) the former employees emailed LDiscovery ʺconfidential information 

detailing [the employeesʹ] historical sales revenue and performance with DTI,ʺ App. 144 

¶ 112, and LDiscovery thus misappropriated DTIʹs trade secret information.   

              Because the parties had yet to brief the motion to dismiss in light of DTIʹs 

amended complaint, the court dismissed the original complaint ʺwithout prejudice to 

DTIʹs possibly amending the pleadings in timely fashion.ʺ  App. 243.  LDiscovery then 

moved to dismiss the amended complaint with prejudice on July 12, 2017, and DTI filed 

its opposition on July 19, 2017.   




                                           ‐ 3 ‐ 
 
                                                                                                   


              On July 22, 2017, the district court granted LDiscoveryʹs motion to dismiss 

the amended complaint with prejudice.  The court concluded that DTIʹs amended 

complaint ʺlargely repeats the same factual allegations that the Court found insufficient 

in its June 26 Order,ʺ and all of DTIʹs claims were premised on the same set of 

inadequate allegations.  Sp. App. 4.  It further determined that the ʺtwo additional 

allegations [added in the amended complaint] . . . fail[ed] to move DTIʹs theories from 

the conclusory into the realm of plausible liability.ʺ  Sp. App. 5 (internal quotation 

marks omitted).  Additionally, ʺbecause DTI ha[d] stated that it intend[ed] to ʹstand on 

[its] amended complaint,ʹ and ha[d] ʹno immediate plans to seek leave to amend it,ʹʺ the 

district court granted the motion to dismiss with prejudice.  Sp. App. 8‐9 (quoting D. Ct. 

ECF No. 79 ¶ 2). 

              We review de novo the dismissal of a complaint for failure to state a claim 

under Rule 12(b)(6), accepting all allegations in the complaint as true and drawing all 

reasonable inferences in favor of the plaintiff.  Allco Fin. Ltd. v. Klee, 861 F.3d 82, 94 (2d 

Cir. 2017).  To survive a motion to dismiss, ʺthe claim asserted must be one that, in light 

of the factual allegations, is at least ʹplausible.ʹʺ  Anderson News, LLC v. Am. Media, Inc., 

680 F.3d 162, 182 (2d Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 

(2007)).  A claim has facial plausibility where ʺthe plaintiff pleads factual content that 

allows the court to draw the reasonable inference that the defendant is liable for the 

misconduct alleged.ʺ  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  Dismissal may be with 


                                              ‐ 4 ‐ 
 
                                                                                               


prejudice when there is an ʺabsence of any indication that [a plaintiff] could ‐‐ or would 

‐‐ provide additional allegationsʺ to support a plausible claim.  Gallop v. Cheney, 642 

F.3d 364, 369 (2d Cir. 2011); see also Abu Dhabi Commercial Bank v. Morgan Stanley & Co., 

No. 08‐cv‐7508, 2009 WL 3346674, at *2 (S.D.N.Y. Oct. 15, 2009) (dismissal may be with 

prejudice when ʺa court puts a plaintiff on notice of a complaintʹs deficiencies and the 

plaintiff fails to correct those deficiencies after amendmentʺ). 

              We conclude that the district court properly dismissed the amended 

complaint with prejudice.  First, we agree with the district court that DTI failed to plead 

facts that give rise to a plausible inference that LDiscovery engaged in any wrongdoing.  

Second, we agree with the district court that dismissal with prejudice was proper here. 

    1.   Plausibility of DTIʹs Allegations 

              First, there appears no basis in the amended complaint from which we can 

plausibly infer that LDiscovery is liable for the misconduct alleged.  See Iqbal, 556 U.S. 

662.  The amended complaint did not identify a single customer who was actually 

brought to LDiscovery.  Nor does there appear any support for DTIʹs contention that 

the Individual Defendants had not fully complied with their one‐year non‐competition 

covenants.  Indeed, the amended complaint alleges only that while the Individual 

Defendants did enter into agreements with LDiscovery while still employed with DTI, 

they agreed not to work for a year ‐‐ to ʺSit Outʺ for a year ‐‐ to comply with the one‐

year non‐compete period.  App. 147 ¶ 133. 


                                            ‐ 5 ‐ 
 
                                                                                             


              The plain language of LDiscoveryʹs Proposed Final Term Sheet and the 

executed agreements between the former employees and LDiscovery ‐‐ which are 

incorporated by reference into DTIʹs amended complaint ‐‐ further belies DTIʹs 

conclusory allegation that LDiscovery incentivized the employees to breach their non‐

competition and employment agreements with DTI.  See Allco Fin., 861 F.3d at 97‐98 

n.13 (ʺFor the purpose of a motion to dismiss . . . the complaint is deemed to include 

any written instrument attached to it as an exhibit or any statements or documents 

incorporated by reference.ʺ (internal quotation marks omitted)); accord Subaru Distribs. 

Corp. v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005).  The employment agreement 

expressly provides that the former employees would not receive commissions until ʺafter 

the end of the Sabbatical Yearʺ for any clients brought to LDiscovery.  D. Ct. ECF No. 

79, Ex. 2 (emphasis added).  Additionally, the proposed indemnification terms 

expressly state that LDiscoveryʹs offer of indemnity would end if the former employees 

engaged in any ʺmaterial misconduct . . . relating directly to the issues of [the 

employeesʹ] contemplated transitions.ʺ  D. Ct. ECF No. 79, Ex. 1 ¶ 11. 

              We agree with the district court that DTIʹs other allegations also fail to 

plausibly support DTIʹs theory of liability because (1) the fact that LDiscovery engaged 

in communications with the former employees prior to their employment offers says 

ʺnothing about the content of these communications,ʺ Sp. App. 3; and (2) the fact that 

the former employees received ʺextraordinaryʺ compensation packages does not by 


                                            ‐ 6 ‐ 
 
                                                                                              


itself plausibly give rise to the inference that LDiscovery engaged in wrongdoing, App. 

148 ¶ 137.  The amended complaint did not compare salaries and bonuses with what the 

employees were earning at DTI, nor did it provide any factual support to suggest that 

the employeesʹ compensation was contingent on or reward for the misappropriation of 

DTIʹs trade secrets or solicitation of DTIʹs clients in violation of their employment 

agreements.   

              Furthermore, we agree with the district court that the two factual 

allegations added in DTIʹs amended complaint fail to move DTIʹs theories into the 

ʺrealm of plausible liability,ʺ Twombly, 550 U.S. at 557 n.5, because:  (1) LDiscoveryʹs 

commission offer could not have incentivized the former employees to inappropriately 

access the CRM system, as the former employees ʺwould not receive credit for any work 

generated during the period of their non‐competition covenant and would forfeit their 

right of indemnification . . . should a court find that they violated the terms of their 

employment agreements with DTI,ʺ  Sp. App. 7; and (2) DTI failed to plead that 

LDiscovery misappropriated its trade secrets because it only alleged that the Individual 

Defendants revealed their own historical sales revenue and performance, without 

identifying names of clients, and because DTI failed to plead that LDiscovery or Weiler 

ever used that information, see Faively Transport Malmo AB v. Wabtec Corp., 559 F.3d 110, 

117 (2d Cir. 2009) (ʺTo succeed on a claim for the misappropriation of trade secrets 

under New York law, a party must demonstrate:  (1) that it possessed a trade secret, and 


                                             ‐ 7 ‐ 
 
                                                                                                 


(2) that the defendants used that trade secret in breach of an agreement, confidential 

relationship or duty, or as a result of discovery by improper means.ʺ) (quoting N. Atl. 

Instruments, Inc. v. Haber, 188 F.3d 38, 43‐44 (2d Cir. 1999)).   

    2.   Dismissal with Prejudice 

              As to the second issue ‐‐ whether dismissal with prejudice is proper ‐‐ we 

conclude that it was.  DTI was given adequate notice and opportunity to amend the 

deficiencies in its complaint and failed to do so.  The district court granted the motion to 

dismiss the amended complaint for substantially the same reasons it set forth in its June 

26 Order dismissing DTIʹs original complaint.  Moreover, LDiscovery raised DTIʹs 

pleading deficiencies in its motion to dismiss the amended complaint.  DTI had ample 

opportunity to respond or seek leave to amend, taking into account the courtʹs ruling on 

the initial complaint and the arguments set forth in LDiscoveryʹs motion.  See Horoshko 

v. Citibank, N.A., 373 F.3d 248, 250 (2d Cir. 2004) (per curiam) (rejecting argument that 

the district court had erred ʺin not permitting an amendment that was never requestedʺ 

as ʺfrivolousʺ).  Nevertheless, DTI represented to the district court that it intended to 

ʺstand on [its] amended complaint,ʺ and had ʺno immediate plans to seek leave to 

amend.ʺ  App. 314‐15.  ʺWhile leave to amend under the Federal Rules of Civil 

Procedure is ʹfreely granted,ʹ see Fed. R. Civ. P. 15(a), no court can be said to have erred 

in failing to grant a request that was not made.ʺ  Gallop, 642 F.3d at 369.   




                                              ‐ 8 ‐ 
 
                                                                                                   


                  Therefore, ʺin the absence of any indication that [DTI] could ‐‐ or would ‐‐ 

provide additional allegations that might lead to a different result, the District Court 

did not err in dismissing [its] claim[s] with prejudice.ʺ  Id.; see also Tannerite Sports, LLC 

v. NBCUniversal News Grp., 864 F.3d 236, 252 (2d Cir. 2017) (stating that the district court 

properly denied plaintiffʹs motion for leave to amend because the plaintiff ʺidentified no 

particular facts that would be introduced into an amended complaintʺ to cure the 

deficiencies). 

                  We have considered DTIʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                              FOR THE COURT: 
                                              Catherine OʹHagan Wolfe, Clerk 




                                               ‐ 9 ‐